DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed August 9, 2022 is acknowledged.  Claims 1, 2, 5, 6, and 9-11 are pending in the application.  Claim 9 is withdrawn from consideration.  Claims 3, 4, 7, 8, and 12 have been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Saleeb et al. US 5219602 (hereinafter “Saleeb”, previously known as “A”) in view of Kim et al. JP 2005073695 (hereinafter “Kim”) (refer to the corresponding machine translation, previously known as “V”) and Chen et al. CN 101215231 (hereinafter “Chen”) (refer to the corresponding machine translation, previously known as “U”).
With respect to claim 1, Saleeb (A) teaches the preparation of calcium citrate (C1, L40-C2, L2).
Regarding the limitation of adding a dispersing agent including cyclodextrin to a hydrated lime slurry as recited in claim 1,  Saleeb (A) teaches mixing a hydrated lime slurry in a tank as well as adding a coating additive during preparation of the calcium citrate before spray drying (C1, L50-67; C2, L14-24; C3, L40-63; C5, L5-30; and C5, L65-C6, L27).
However, Saleeb (A) does not disclose the coating additive includes cyclodextrin.
Kim (V) teaches adding 1-400 parts by weight of a dispersing and coating agent, such as cyclodextrin, to 100 parts by weight of calcium composition to prevent the particles from precipitating and maintaining high dispersion stability (Abstract; P5, L177-197; P6, L208-216; P8, L290-302; P10, L380-387).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Kim (V), to select any coating agent, including cyclodextrin, in the method of Saleeb (A) based in its suitability for its intended purpose.  One of ordinary skill in the art would have been motivated to do so because Saleeb (A) and Kim (V) similarly teach calcium preparations comprising a coating component, Saleeb (A) teaches a wide variety of coating additives can be used (C3, L43-44), and said combination would amount to the use of a known element for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).  
Regarding the limitation of stirring the hydrated lime slurry to which the dispersing agent including the cyclodextrin has been added, in a stirrer as recited in claim 1, modified Saleeb (A) teaches mixing a hydrated lime slurry in a tank with good agitation throughout the mixing process as well as adding a coating additive during preparation of the calcium citrate before spray drying (C1, L50-67; C2, L14-24; C3, L40-63; C5, L5-30; and C5, L65-C6, L27).
Regarding the limitation of gradually dripping a citric acid aqueous solution onto the hydrated lime slurry to which the dispersing agent including the cyclodextrin has been added while the hydrated lime slurry is being stirred in the stirrer to produce calcium citrate as recited in claim 1, modified Saleeb (A) teaches mixing the slurry with an aqueous citric acid solution with good agitation throughout the entire reaction and mixing process as well as adding a coating additive during the preparation of the calcium citrate before spray drying (C1, L50-67; C2, L14-24; C3, L40-63; C5, L5-30; and C5, L65-C6, L27).
However, Saleeb (A) does not disclose gradually dripping the aqueous citric acid solution onto the slurry.  
Chen (U) teaches gradually adding citric acid dropwise to the constantly stirred suspension to prepare a calcium salt (P1, L10-13; P2, L39-46).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Chen (U), to gradually add the aqueous citric acid solution dropwise onto the hydrated lime slurry in the method of Saleeb (A).  One of ordinary skill in the art would have been motivated to do so because Saleeb (A) and Chen (U) similarly teach preparing calcium salt with citric acid, the manner in which the citric acid aqueous solution is added to the slurry is not seen as critical, gradually adding citric acid dropwise during the preparation was known in the art before the effective filing date of the claimed invention as evidenced by Chen (U), and it would amount to nothing more than a use of a known step for its intended use in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.
Regarding the limitation of forming a calcium salt solution containing primary particles of calcium citrate having an average length of 2 µm or less in a dispersed state, the dispersing agent remaining in the calcium salt solution as recited in claim 1, modified Saleeb (A) teaches calcium salt solution comprising coating additive (dispersing agent) and calcium citrate platelet crystals dispersed in the water phase and the platelet crystals have an average length of below 3.0 µm (C3, L13-30 and 40-63; and C4, L61-68).  The average length disclosed by Saleeb (A) encompasses the claimed range.  As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Regarding the limitation of spray-drying the calcium salt solution containing primary particles of the calcium citrate having the average length of 2 µm or less in the dispersed state so that the primary particles of calcium citrate aggregate to form secondary particles together with the dispersing agent as recited in claim 1, modified Saleeb (A) teaches the mixture comprising the calcium citrate crystals is dried via spray drying and during preparation, the tiny crystals (below 3 microns) aggregate together and are coated with the additive (dispersing agent) to form clusters (C1, L40-67; C2, L14-24; and C3, L13-21 and 40-63).
Regarding the limitation of an amount of the added dispersing agent is 5 weight parts to 20 weight parts on the bases of 100 weight parts of a calcium citrate solid content as recited in claim 1, modified Saleeb (A) successfully teaches this limitation since Kim (V) is relied upon for the teaching of dispersing agent (coating additive) including cyclodextrin, and Kim (V) teaches adding 1-400 parts by weight of a dispersing and coating agent, such as cyclodextrin, to 100 parts by weight of calcium composition to prevent the particles from precipitating and maintaining high dispersion stability (Abstract; P5, L177-197; P6, L208-216; P8, L290-302; P10, L380-387).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select any portions of the disclosed range of coating agent/dispersing agent, including the instantly claimed ranges, from the ranges disclosed in the prior art references with the expectation of successfully preparing a functional product.  "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.

With respect to claim 5, Saleeb (A) in view of Kim (V) and Chen (U) are relied upon for the teaching of the method of producing a calcium citrate granule of claim 1 which has been addressed above.
Regarding the limitation of before spray-drying, subjecting the calcium citrate to wet grinding as recited in claim 5, modified Saleeb (A) teaches the mixture can also be subjected to wet grinding prior to spray-drying (C3, L18-30; and C5, L65-C6, L26).

With respect to claims 10 and 11, Saleeb (A) in view of Kim (V) and Chen (U) are relied upon for the teaching of the method of producing a calcium citrate granule of claim 1 which has been addressed above.
Regarding the limitation of before the spray-drying, adjusting a concentration of the calcium citrate solid content as recited in claim 10 and wherein the concentration of the calcium citrate solid content is adjusted to be 10 to 20 weight% as recited in claim 11, modified Saleeb (A) teaches the solids level of calcium citrate is maintained at 20-26% prior to spray drying (C2, L9-13 and 34-38).

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Saleeb et al. US 5219602 (hereinafter “Saleeb”, previously known as “A”) in view of Kim et al. JP 2005073695 (hereinafter “Kim”) (refer to the corresponding machine translation, previously known as “V”) and Chen et al. CN 101215231 (hereinafter “Chen”) (refer to the corresponding machine translation, previously known as “U”) as applied to claim 1 above, and in further view of Cai et al. CN 203075946 (hereinafter “Cai”, previously known as “P”) (refer to the corresponding machine translation, previously known as “W”).
With respect to claim 2, Saleeb (A) in view of Kim (V) and Chen (U) are relied upon for the teaching of the method of producing a calcium citrate granule of claim 1 which has been addressed above.
Regarding the limitation of during the dripping, the citric acid aqueous solution is dripped from directly above a stir vane of the stirrer as recited in claim 2, modified Saleeb (A) teaches gradually dripping the aqueous citric acid solution (Chen (U):  P1, L10-13; P2, L39-46).  
However, modified Saleeb (A) does not teach the aqueous citric acid solution is dripped from directly above a stir vane of the stirrer.
Cai (W/P) teaches preparing calcium citrate in a reaction device by adding citric acid to a second feeding device (5), which is above one of the blades of the stirring paddle (13), in order for easy operation and improved productivity (P3, L96-108; P4, L126-129; P10, L386-394; Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Cai, to drip the aqueous citric acid solution above the blade of the stirring paddle in the method of modified Saleeb with the expectation of successfully preparing a functional calcium citrate product.  One of ordinary skill in the art would have been motivated to do so because Cai and modified Saleeb similarly teach preparing calcium citrate, Cai teaches the step allows for easy operation and improved productivity, and said combination would amount to the use of a known step in a known environment to accomplish entirely expected result.  There would have been a reasonable expectation of success with said modification.  "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

With respect to claim 6, Saleeb (A) in view of Kim (V), Chen (U), and Cai (W/P) are relied upon for the teaching of the method of producing a calcium citrate granule of claim 2 which has been addressed above.
Regarding the limitation of before spray-drying, subjecting the calcium citrate to wet grinding as recited in claim 6, modified Saleeb (A) teaches wet grinding prior to spray-drying (C3, L13-30; C5, L65-C6, L27).  

Response to Arguments
Applicant’s remarks filed August 9, 2022 have been fully considered.
Due to the amendments to the claims, the 35 USC 112 rejection in the previous Office Action have been withdrawn (P4).
Applicant’s arguments have been fully considered, but they are unpersuasive.
Applicant argues none of the references of record either individually disclose or together teach the subject matter recited in the pending claims as amended herein.  The reactions and results are different in a case of adding a hydrated lime slurry to  a citric acid solution (First Reacting System) and in a case of adding a citric acid aqueous solution to a hydrated lime slurry (Second Reacting System).  Aggregation or clustering occurs in First Reacting System but not in Second Reacting System.  On the other hand, as explained above, in a case that a citric acid aqueous solution is added to a hydrated lime slurry (Second Reacting System), the reaction starts from a high pH value (around 12). However, Saleeb is silent about such a reaction. Since the above two reactions are completely different, the Examiner's interpretation that "Saleeb is not limited to this embodiment" (Saleeb teaches the hydrated lime slurry is pumped into the citric acid solution (C2, L14-18)) is not correct. It is apparent for a skilled person that Saleeb discloses only the above First Reacting System.  If the mixing order of the citric acid aqueous solution and the hydrated lime slurry is changed, the state of the mixed solution is different. In other words, although they are the same reaction of the acid-base reaction, their reaction processes are different because of the mixing order, which result in different crystal size. Therefore, the mixing order of the citric acid aqueous solution and the hydrated lime slurry is one of the critical issues and a skilled person would never thought that the mixing order of the citric acid aqueous solution and the hydrated lime slurry is exchangeable easily, taking into consideration the spray-drying step. Saleeb fails to disclose "gradually dripping a citric acid aqueous solution onto the hydrated lime slurry..., whereby forming a calcium salt solution containing primary particles of calcium citrate having an average length of 2 pm or less in a dispersed state." Thus, the Examiner's allegation that "Saleeb teaches...preparing a substantially similar product of calcium citrate particles having an average length of below 3.0 microns" is not correct (P4-P10).
Examiner disagrees.  While Saleeb teaches the hydrated lime slurry is pumped into the citric acid solution in one example (C5, L5-30), Saleeb is not limited to this embodiment since the reference also teaches mixing the hydrated lime slurring with the aqueous citric acid solution (C2, L14-18).  Saleeb (A) does not disclose gradually dripping the aqueous citric acid solution onto the slurry, however, Chen (U) is relied upon for this teaching since the reference teaches gradually adding citric acid dropwise to the constantly stirred suspension to prepare a calcium salt (P1, L10-13; P2, L39-46), and the manner in which the citric acid aqueous solution is added to the slurry is not seen as critical.  Applicant is reminded one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, modified Saleeb (A) teaches preparing calcium salt solution comprising coating additive (dispersing agent) and calcium citrate platelet crystals dispersed in the water phase and the platelet crystals have an average length of below 3.0 µm (C3, L13-30 and 40-63; and C4, L61-68), which encompasses the length of 2 microns or less as claimed in the present invention, produced by substantially the same method as instantly claimed by applicant.  Where the claimed and prior art products are produced by substantially identical processes, a prima facie case of obviousness has been established. To switch the order of performing process steps, i.e. the order of the addition of the ingredients into the final mixture, would be obvious absent any clear and convincing evidence and/or arguments to the contrary (MPEP 2144.04 [R-1]). “Selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.”  the closest prior art utilizing a DEHP plasticized blood collection bag inherently achieved same result, although this fact was unknown in the prior art.).  Additionally, "The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985) (The prior art taught combustion fluid analyzers which used labyrinth heaters to maintain the samples at a uniform temperature. Although appellant showed an unexpectedly shorter response time was obtained when a labyrinth heater was employed, the Board held this advantage would flow naturally from following the suggestion of the prior art.). See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.").
Applicant argues none of Saleeb, Kim, and Chen discloses the technical idea of "adding cyclodextrin to a hydrated lime slurry" before the generation of salt (i.e., before adding the citric acid aqueous solution). In contrast, Saleeb merely discloses adding the coating additives for the purpose of "water-dispersible" (i.e., re-dispersing the crystals). See, Col 3, lines 40-68 of Saleeb. Although Kim discloses adding cyclodextrin, the addition of the dispersing and coating agent is made after obtaining the whey calcium of the ultrafine particles of 0.0001--5.0 µm by a pulverizer (see Claim 1. [0020], etc.) so as not to condense with each other. Chen is silent about adding such a dispersing and coating agent. Accordingly, Saleeb, Kim, and Chen fail to disclose the feature, "adding a dispersing agent including cyclodextrin to a hydrated lime slurry". Therefore, by adding the cyclodextrin before the reaction, the cyclodextrin as a cyclic compound can sterically hinder the crystallization of the calcium citrate, as disclosed in paragraph 0019 of the present application. This technical effect is not taught or suggested by the cited prior arts, and is considered as an unexpected result.  As described in the above (2), the mixing order of the citric acid aqueous solution and the hydrated lime slurry is one of the critical issues because the size and state of the primary particles greatly affect a generation of the secondary particles (granules) in the subsequent "spray-drying" step. Chen does not disclose "hydrated lime slurry". Both the materials and the reaction mechanism disclosed by Chen are completely different from those of the present invention. The Examiner has overinterpreted that the "adding citric acid dropwise to the constantly stirred calcium carbonate (CaCO3) slurry" means "adding citric acid dropwise to the constantly stirred suspension to prepare a calcium salt". However, Chen never teaches "adding citric acid dropwise to the constantly stirred hydrated lime slurry." Also, Chen is silent about using the spray-drying step or controlling the size of the primary particles obtained by the step of "adding citric acid dropwise to the constantly stirred suspension to prepare a calcium salt".  Also, as discussed above, the mixing order of the citric acid aqueous solution and the hydrated lime slurry is critical. Saleeb discloses "adding a hydrated lime slurry to a citric acid aqueous solution" but does not disclose "adding a citric acid aqueous solution to a hydrated lime slurry." Although Chen discloses "adding citric acid dropwise to the constantly stirred calcium carbonate (CaCO3) slurry," Chen does not disclose "adding citric acid dropwise to the constantly stirred hydrated lime slurry." The crystal size obtained by Saleeb is different from those obtained by the claimed method. In addition, the method of Saleeb cannot obtain "primary particles of calcium citrate having an average length of 2 pm or less in a dispersed state in a calcium salt solution." In addition, the feature of adding cyclodextrin to a hydrated lime slurry before the generation of salt (before adding the citric acid) is not taught or suggested by any cited references. Thus, even if the cited references are combined, the primary particles having a proper size for the spray drying cannot be obtained in a dispersed state in a calcium salt solution (P10-P12).
Examiner disagrees.  The combination of Saleeb, Kim, and Chen are relied upon for the teaching of the claimed method of producing a calcium citrate granule.  While Kim and Chen do not disclose all the features of the presently claimed invention, Kim and Chen used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). 
As discussed above, Saleeb (A), the primary reference, teaches adding a coating additive during preparation of the calcium citrate before spray drying, which is interpreted as adding the coating additive any time before spray-drying including before adding the citric acid aqueous solution as presently claimed (C1, L50-67; C2, L14-24; C3, L40-63; C5, L5-30; and C5, L65-C6, L27).  Saleeb (A) also teaches a wide variety of coating additives can be used (C3, L43-44), and Kim (V) is relied upon for the teaching of cyclodextrin as the coating additive (dispersing agent) in Saleeb (A) to prevent the particles from precipitating and maintaining high dispersion stability  for the calcium composition (Abstract; P5, L177-197; P6, L208-216; P8, L290-302; P10, L380-387).  Additionally, Chen is relied upon for the teaching of gradually adding citric acid dropwise to the constantly stirred suspension to prepare a calcium salt (P1, L10-13; P2, L39-46), and the manner in which the citric acid aqueous solution is added to the slurry is not seen as critical since Saleeb also teaches mixing the hydrated lime slurry with the aqueous citric acid solution (C2, L14-18).  Applicant is reminded one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793